Title: To Thomas Jefferson from Levi Lincoln, 2 June 1805
From: Lincoln, Levi
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Worcester June 2d 1805
                  
                  We are now reposing from our electioneering conflict. The struggle has been, in general, severe & spirited, and on the part of the federalists, bitter in the extreme. Their frauds, falshoods, and force have secured to them a Governor, Senate, council, and house, in this State. By force I mean an intolerant and oppressive violence towards labourers, tenants, mechanics, debtors, & other dependants; every species of influence, and on every description of persons, has been practised and with a shameless effrontry. Individuals have been threatened, with a deprivation of employment and an instant exaction of debt, to the last farthing, as the consequence of withholding a federal vote, or rather of not giving one. Persons steeped in poverty, were enabled by federal act & management, not charity, to claim property on the occasion, sufficient to qualify for voting. The chambers, and even the beds of the sick & dying, were forced to part with their possessors in this struggle. In addition to the old & some new invented calumnies, against the general Govt. and a torrent of personal general abuse of the republican candidate for governor he was accused of the specific crimes of bribery, perjury, & forgery, and emissaries were dispatched, or dispatched themselves, through the county to spread these falshoods. It had an effect. But notwithstanding the agency of this business, and the return of more votes, from some towns, then there were voters, federalism counts but a pitiful majority in favor of its accommodating or insidious voters. Boston acted as usual, 
                      in this business. Cold, divided, & dissatisfied, in the conduct of some of her republican leaders. Our cause has often been more injured by its difficult, or pretended friends, than by its most active and avowed enemies. Such friends, if they must be called friends, profess great attachment to the general object of pursuit; and yet disappr. every measure deemed necessary for its attainment, the persons who are to lead in those measures, the time, the means, & the mode of prosecuting them. With such characters every thing, which is; is wrong; wrong in time, in principle or in fact; and so far from being right, without a statement of what is right, is to justify persons seperating from those with whom they profess, & had engaged, to act. Thus Sullivan was represented in private companies as unworthy of support by some persons who in public engaged to give him their whole support. These third party men having failed of getting a man into office, by representing him as unfit to hold it, effect to think that some other character might have been chosen by a large majority of votes, and are proposing to run a different candidate the next year. I am of an opposite opinion and am convinced that the republican success, depends on a steady & faithfull adherence to their old men, principles & measures. Firmness, independent spirit & perseverance can & certainly will revolutionise Mass.
                  The accompanying letter is on a subject which I never meant to have troubled you with. I too well know the trouble & solicitude, which impertenate applications for office has given you, than to increase the burdens of this painful part of your office without reluctance. Altho the inclosed, is too much in the style of teasing for office, as it is not for myself, or any friend, for I know neither of the incumbents, or the mentioned candidates, you will have the goodness to find, in my attachment to the general Govt. and the writers intentions to serve it, under the most violent persecution, my appology, for the impatience which he has expressed, and the liberty I have taken in communicating. I know nothing of Mr. Morgan, believe he has his friends, & that there may be different opinions on the expediency, or necessity of removing him. Should this be determined upon, of which I can say nothing, I am satisfied from good information Prefect would be a proper successor. Did Mr. Upham speak of Morgan from his own observation I should place intire dependence on his representation. For he is a gent. of high reputation in the County, is a lawyer has been a representative, & was one of the electors, & what is more a most obnoxious character to the violent federalists. With respect to the post office, I can add nothing. I have repeatedly conversed with Mr. Granger on the subject, and am satisfied, if he could make the proposed removal consistent with his general arrangements, & sense of propriety, he would render, not only a very acceptable service to his political friends but a very important service to his country—I am Sir with the highest esteem & the most affectionate recollection yours
                  
                     Levi Lincoln 
                     
                  
                  
                     I have forwarded Mr. Upham’s letter without having had his consent, who may not like to have his name made use of—
                  
               